POSITIVE ELECTRODE ACTIVE MATERIAL HAVING HIGH DEGREE OF MATCHING OF ELECTROCONDUCTIVE DIRECTION AND LITHIUM ION SECONDARY CELL USING SAME
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-6 and 8-9 are pending, wherein claims 1 and 6 are amended and claim 9 is newly added. Claims 1-6 and 8-9 are being examined on the merits in the current Office action.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:
In claim 2, the recitation “and neutralization thereof” appears to be redundant.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 requires the electroconductive oxide to be a superconductive oxide. Claim 9 does not appear to further limit claim 1, because it appears that not all of the electroconductive oxides listed in claim 9 are superconductive oxides.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Journal of Power Sources, 2014, 259, 188-194, hereafter Lin) in view of Yang et al. (J. Materials Chemistry A, 2013, 1, 13742, hereafter Yang) and Ito et al. (US 20150132652 A1, hereafter Ito).
Regarding claims 1-4, Lin teaches a method of producing a positive electrode active material for a lithium ion secondary cell, the method comprising the steps of:
preparing a lithium transition metal complex oxide (LiNi0.5Mn1.5O4) as a base portion (See p189, Section 2.1); and
forming a coating portion by applying an electroconductive oxide (YBa2Cu3O7, abbreviated as YBCO) to the surface of a lithium transition metal complex oxide (LiNi0.5Mn1.5O4) (See at least Abstract), wherein the electroconductive oxide YBCO is a superconductive oxide material (Title and Abstract).
Lin is silent to the lithium transition metal complex oxide LiNi0.5Mn1.5O4 having a layered crystal structure. In the same field of endeavor, however, Yang discloses that both LiNi0.5Mn1.5O4 and a layered oxide, such as LiNi1/3Co1/3.5Mn1/3O2, can be used as a positive electrode active material in a positive electrode of a lithium ion battery (See, at least: left column of page 13742). That is, LiNi0.5Mn1.5O4 and LiNi1/3Co1/3.5Mn1/3O2, are functional equivalents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used LiNi1/3Co1/3Mn1/3O2 taught by Yang as an alternative to LiNi0.5Mn1.5O4 of Lin, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06). As a result, Lin in view of Yang teaches forming a coating portion by applying an electroconductive oxide (YBCO) to the surface of the LiNi1/3Co1/3.5Mn1/3O2 having a layered crystal structure as a base potion, wherein the electroconductive oxide is a superconductive oxide material.
Lin in view of Yang does appear to be silent to the instantly claimed preparation steps of the lithium transition metal complex oxide having a layered crystal structure (e.g., LiNi1/3Co1/3.5Mn1/3O2). However, the preparation processes of lithium transition metal complex oxide are well known and are disclosed in numerous prior arts. As one of examples, Ito discloses a process to prepare a lithium transition metal complex oxide represented by the formula (1) of Ito (LiNi1/3Co1/3.5Mn1/3O2 meets the formula) by the following steps:
(1) supplying water-soluble (See “… to prepare a mixed solution”, [0043]; one of skilled in the art would readily appreciate that the mixed solution is a water-soluble solution) metal salts (e.g., nitrates of Ni, Co and Mo, [0043]) used as sources of metal elements other than Li constituting the lithium transition metal complex oxide;
(2) preparing an aqueous solution by mixing the water-soluble metal salts with an aqueous solvent (See “… nitrates or the like of nickel (Ni), cobalt (Co) and manganese (Mn) … to prepare a mixed solution thereof”, [0043]);
(3) precipitating a starting material hydroxide (produced from the reaction between above-mentioned metal salts and ammonia water, [0043]) by stepwise adjusting the pH of the aqueous solution and neutralizing the aqueous solution by stepwise adding a basic aqueous solution with a pH of from 11 to 14 (ammonia water, [0043]);

(5) calcining the mixture to prepare the lithium transition metal complex oxide ([0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have followed the process taught by Ito as an alternative method to prepare the lithium transitional metal complex oxide of Lin in view of Yang, since the selection of an art-recognized process based on its suitability for its intended use (in this case, a process to prepare a lithium transition metal complex oxide) is prima facie obvious. MPEP § 2144.07. The use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious. MPEP § 2143.
 Regarding claim 5, Lin as modified teaches the method according to claim 1, wherein the lithium transition metal complex oxide is a lithium-nickel-cobalt-manganese complex oxide, such as LiNi1/3Co1/3Mn1/3O2 (see the rejection of claim 1),  reads on the instantly claimed formula (I).
Regarding claim 9, Lin as modified teaches the method according to claim 1, wherein the electroconductive oxide is YBa2Cu3O7 (See the rejection of claim 1).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang and Ito, as applied to claim 1 above, and further in view of Kakihana et al. (J. Appl. Phys. 1991, 69(2), 867-873, hereafter Kakihana) cited in Lin (ref. #14).
Regarding claims 6 and 8, Lin as modified teaches the method according to claim 1, wherein the forming step (See the paragraph under section 2.1., p189, Lin; the said paragraph cites the Kakihana reference) comprises:

As to the claimed steps of (iii), (iv) and (v), Lin and Kakihana teach steps of producing YBCO first, then mixing the obtained YBCO with the prepared lithium transition metal complex oxide, and finally calcining the mixture (See paragraphs under Section 2.1 of Lin and Section II-A-1 of Kakihana). The difference between these steps and those claimed steps is the order of performing process steps, but the final result is the same (i.e., YBCO coated lithium transition metal complex oxide is obtained).  However, upon review of the instant specification, this difference does not produce any new or unexpected results and therefore is not patentably distinguishable. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)); the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and result, was held not to patentably distinguish the process (e.g., Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144.04 (IV)(C).
As to the claimed calcining temperature, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. When the general conditions of the claim are disclosed in the prior art it is not inventive to discover the In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); Consult also In re Kulling, 897 F2d 1147, 14 USPQ 2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F3d. 1465 43 USPQ 2d 1362 (Fed. Cir. 1997). In the instant case, one skilled in the art would readily arrive at the claimed temperature range and temperature increase rates as claimed through routine experimentation, since it involves merely ordinary capabilities of one of ordinary skill in the art. In addition, upon review of the instant specification, there does not appear to be any criticalities to the claimed temperature range and temperature increase rates, which are therefore not distinguishable from the prior arts.

Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.
The previous reference Zhang has been removed in this Office action in view of the claim amendments requiring the electroconductive oxide being a superconductive oxide material. The Lin reference has been introduced to address the amended limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727